--------------------------------------------------------------------------------

Exhibit 10.1
 
MUTUAL RELEASE
AND SETTLEMENT AGREEMENT


This Mutual Release and Settlement Agreement (hereinafter “Settlement
Agreement”) is made and entered into on this 31st day of October 2013
(“Effective Date”), by and among Charles M. Newell, as the Sellers’
Representative, for and on behalf of the former members (the “Former Valent
Members”) of Valent Aerostructures, LLC (“Valent”), on the one hand, and LMI
Aerospace, Inc. (“Company”), on the other hand. Capitalized terms not defined
herein shall have the meaning ascribed to such terms in that certain Membership
Interest Purchase Agreement among the Company, Valent and the Former Valent
Members dated December 5, 2012 (the “Purchase Agreement”).


RECITALS


WHEREAS, disputes have arisen among the Former Valent Members and the Company
regarding their rights and duties to one another, and other issues relating to
the operation and management of the Company and Valent, and


WHEREAS, the Former Valent Members and the Company now desire to enter into the
transactions, and resolve by agreement all issues between them, as provided
herein, and


WHEREAS, nothing in this Agreement shall constitute an admission of liability or
fault by the Former Valent Members or the Company;


NOW, THEREFORE, in consideration of the said compromise set forth in, and upon
the terms of, this Settlement Agreement, and for other good and valuable
consideration, the Former Valent Members and Company, intending to be legally
bound, hereto agree as follows:


I.


The Seller’s Representative, for and on behalf of the Former Valent Members, and
the Company agree that, for purposes of Section 2.7 of the Purchase Agreement,
there exists a Working Capital Deficit in the amount of $1,143,000 and as a
result, the Former Valent Members shall pay such amount in cash to the Company
at a closing, which shall take place on October 31, 2013 (the “Settlement
Closing Date”) at the offices of Polsinelli PC, 100 S. Fourth Street, Suite
1000, St. Louis, MO 63102, or such other time and place as otherwise mutually
agreed by the Sellers’ Representative and the Company.


II.


The Sellers’ Representative, for and on behalf of the Former Valent Members, and
the Company agree to enter into an amendment to the Escrow Agreement in the form
attached hereto as Exhibit A pursuant to which $5 million of the General Escrow
Funds shall be released to the Former Valent Members on the Settlement Closing
Date and the termination date of the escrow shall be extended to September 30,
2014.
1

--------------------------------------------------------------------------------

III.


In connection with the resignation of each of Charles Newell, Henry Newell and
Bruce Breckenridge, each affiliates of one or more of the Former Valent Members
(the “Member Affiliates”), from the Company and its subsidiaries, the Company
shall recognize the service performed by each Member Affiliate with Valent prior
to the Company’s acquisition of Valent for purposes of calculating the
appropriate amount of severance due to each Member Affiliate under their
respective Employment Agreement as more specifically set forth in that certain
Resignation and General Release Agreement with each Member Affiliate dated as of
the date hereof, and shall retain the Member Affiliates as independent
contractor consultants for a period of six (6) months as more specifically set
forth in that certain Independent Contractor Agreement with each Member
Affiliate dated as of the date hereof.


IV.


Except as set forth in Section V of this Settlement Agreement, and in further
consideration of this Settlement Agreement and of the matters above recited, the
Sellers’ Representative, for and on behalf of each Former Valent Member, for
themselves and their respective heirs, executors, administrative
representatives, equity owners, executive officers, directors, affiliates,
subsidiaries, related companies, agents, successors and assigns (each a “Former
Valent Party”), and Company, for itself and its executors, administrative
representatives, executive officers, directors, affiliates, subsidiaries,
related companies, successors and assigns (each, a “Company Party” and each
Former Valent Party and Company Party, a “Releasor”) hereby agree to


RELEASE AND FOREVER DISCHARGE


each other, their respective equity owners, officers, directors, agents and
representatives, and their respective affiliates, subsidiaries and other related
companies, of and from any and all of the following (collectively, “Claims”):
liabilities, claims, obligations, actions, interests, demands, rights, damages,
costs, attorneys’ fees, proceedings, debts, dues, losses, sums of money and
anything else, whether known or unknown, absolute or contingent, asserted or
unasserted, at law or in equity, which any Releasor had, now has, or may
hereafter have, on account of or arising out of any event, action or omission,
as well as those consequences thereof that may hereafter develop and those that
have already developed or are now apparent, or any other claim whatsoever.
Without limiting the generality of the foregoing, the term “Claim” shall
include, in the event a Company Party is a Releasor, any Claims set forth in the
letter from the Company to the Former Valent Members dated April 12, 2013
specifically: i) the determination of Net Working Capital; and ii) Company's
claim as stated in such letter that with respect to the Working Capitakm the
Acquired Companies did not conduct their business in the Ordinary Course of
Business; and, in the event a Former Valent Party is a Releasor, any Claims for,
relating to or otherwise involving the Earnout Payment and the Annualized
Earnout Payment (collectively, “Specified Claims”).
2

--------------------------------------------------------------------------------

V.


Notwithstanding Section IV of this Settlement Agreement, neither the Sellers’
Representative, for and on behalf of each Former Valent Member, nor the Company,
releases or discharges any Claims arising out of (a) the rights, obligations and
duties contained in this Agreement, (b) the Purchase Agreement other than the
Specified Claims and any other Claims arising out of, relating to or otherwise
involving Section 2.6 and/or Section 2.7 of the Purchase Agreement, (c) the
Escrow Agreement and any right to receive the funds escrowed pursuant thereto or
(d) the continuing ownership of any shares of stock of Company, provided such
Claims arise out of or relate to actions occurring after the Effective Date of
this Settlement Agreement.


VI.


It is further agreed as part of the consideration of this Settlement Agreement
that the amount and terms of the settlement set forth herein, including the
Settlement Agreement itself are and shall remain confidential among Former
Valent Members, Company and their respective attorneys.  Former Valent Members
and Company and their attorneys covenant and agree that they will not publicize
or otherwise disclose or disseminate the amount or terms of this settlement,
except as required by a Court of competent jurisdiction, to enforce the
Settlement Agreement, or to the extent necessary to defend any claim made by or
against any Former Valent Members, Company or their attorneys or advisors.
 Notwithstanding anything in this Settlement Agreement to the contrary, the
Company is hereby permitted, as required by law, to make certain disclosures
concerning this Settlement Agreement to auditors, tax and financial advisors,
insurers, lenders, the Securities and Exchange Commission, or other governmental
entities as required.  It is also recognized that each Former Valent Member will
continue to be bound by the terms of all confidentiality, non-competition, and
non-solicitation agreements that were entered into in connection with the
acquisition of Valent by Company.


VII.


In further consideration of this Settlement Agreement and of the matters above
recited, the Sellers’ Representative, for and on behalf of each Former Valent
Member, and Company, hereby agree that they will not disparage each other to the
public in any forum.


VIII.


In further consideration of this Settlement Agreement and of the matters above
recited, the Sellers’ Representative, for and on behalf of each Former Valent
Member, and Company, represent and warrant that they have the sole right and
exclusive authority to execute this Settlement Agreement and receive the sums
specified herein.  Former Valent Members and Company also represent and warrant
that they have not sold, assigned, transferred, conveyed or otherwise disposed
of any Claims.
3

--------------------------------------------------------------------------------

Each of the Sellers’ Representative and the Company acknowledges, agrees,
represents and warrants that it has the legal power, authority and ability to
enter into and perform this Settlement Agreement and to grant the releases,
covenants and other rights granted herein, including, without limitation, on the
part of the Sellers’ Representative, the releases on behalf of the Former Valent
Members. Without in any way limiting any of the rights and remedies otherwise
available, each of the Sellers’ Representative and the Company will indemnify
and hold harmless the other party from and against all loss, liability, claim,
damage and expense (including costs of investigation and defense and reasonable
attorney’s fees) whether or not involving third party claims, arising directly
or indirectly from or in connection with the assertion of any Claim against the
other party purported to be released pursuant to this Settlement Agreement.


IX.


In the event that any provision of this Settlement Agreement becomes or is
declared by a Court of competent jurisdiction to be illegal, unenforceable, or
void, this Settlement Agreement shall continue in full force and effect without
said provision.


X.


This Settlement Agreement represents the entire agreement and understanding
between Former Valent Members and Company regarding the subject matter hereof,
and supersedes and replaces any and all prior and contemporaneous agreements,
representations, and understandings regarding said subjects.  This Settlement
Agreement is executed without any reliance on any promise, warranty, or
representations by any party or representative of any party other than those
expressly contained in this Settlement Agreement.


XI.


This Settlement Agreement shall be binding upon and inure to the benefit of the
executors, administrators, personal representatives, heirs, successors, and
assigns of Former Valent Members and Company.


XII.


The parties stipulate that this Settlement Agreement may be executed by
facsimile and in one or more counterparts, each of which shall be an original,
but which together shall constitute one document.


XIII.


The Former Valent Members and Company acknowledge that this Settlement Agreement
is contractual and that each executes it on advice of legal counsel.  Former
Valent Members and Company further acknowledge that they have carefully read
this Settlement Agreement, know and understand the terms thereof, and fully and
voluntarily accept those terms.
4

--------------------------------------------------------------------------------

XIV.


This Settlement Agreement shall be construed and interpreted in accordance with
the laws of the State of Missouri.


XV.


Former Valent Members and Company acknowledge that they have been represented by
legal counsel of their own choosing throughout all phases of the negotiations
leading to this Settlement Agreement, agree to pay all of their own legal fees,
expenses and costs in connection with the resolution of any and all potential
claims and causes of action by and between Former Valent Members and Company and
forever waive any claim that they may have to recover those fees, expenses, and
costs.  It is expressly understood and agreed that this Settlement Agreement
shall be deemed drafted equally by all parties hereto and that the language of
all parts of this Settlement Agreement shall be construed as a whole, according
to its fair meaning, and any presumption or other principle that the language
herein is to be construed against any party shall not apply.


IN WITNESS WHEREOF, the Sellers’ Representative, for and on behalf of each
Former Valent Member, and Company, have executed this Settlement Agreement as of
the date and year first written above.


LMI AEROSPACE, INC.
 
By:
/s/ Lawrence E. Dickinson
 
Name:
Lawrence E. Dickinson
 
Title:
CFO



 
/s/  Charles M. Newell
 
 
Charles M. Newell, as the Sellers’
 
 
Representative, for and on behalf of each
 
 
Former Valent Member
 



Each Former Valent Member hereby acknowledges and confirms that the Sellers’
Representative has full power and authority, in its name and on its behalf, to
execute, enter into, deliver and perform this Settlement Agreement and consents
to and accepts the terms of this Settlement Agreement, including, without
limitation, the releases in Sections IV and V of this Settlement Agreement.


5

--------------------------------------------------------------------------------

 
TECH INVESTMENTS, LLC
 
 
 
 
 
 
By:
/s/Charles M. Newell
 
 
 
 
 
 
Name:
Charles. M. Newell
 
 
 
 
 
 
Title:
Managing Partner
 



 
TECH INVESTMENTS II, LLC
 
 
 
 
 
 
By:
/s/  Henry H. Newell
 
 
 
 
 
 
Name:
Henry H. Newell
 
 
 
 
 
 
Title:
Managing Partner
 



 
BRECKENRIDGE HOLDING COMPANY
 
       
By:
/s/  Bruce R. Breckenridge
       
Name:
Bruce R. Breckenridge
       
Title:
President



 
/s/  Perry Pecaut
 
 
Perry Pecaut
 
 
 
 
 
/s/  Mark Deuel
 
 
Mark Deuel
 

 
 
6

--------------------------------------------------------------------------------